IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Saladworks, LLC and Wesco              :
Insurance Company,                     :
                      Petitioners      :
                                       :
              v.                       :
                                       :
Workers' Compensation Appeal           :
Board (Gaudioso and Uninsured          :
Employers Guaranty Fund),              :
                       Respondents     :         No. 1789 C.D. 2014


                                  ORDER


              NOW, November 23, 2015, having considered respondent’s

application for reargument and petitioners’ response thereto, the application is

denied.




                                       DAN PELLEGRINI, President Judge